Title: To Thomas Jefferson from William Wirt, with Jefferson’s Notes, 15 July 1797
From: Wirt, William,Jefferson, Thomas
To: 


                    
                        Dear Sir
                        Pen-Park. July 15. 1797.
                    
                    In a day or two I will come up and settle with you for the nails which were furnished us some time ago—and at the same time for 500. 8d. and 50. 30d. do. if you will be so obliging as to have them sent by the bearer. Yr. obt. Servt.
                    
                        [Notes by TJ:]
                        
                            (500)
                            5 ℔ VIII d.
                            12d
                            0-5-0
                        
                        
                             50.
                            3 ℔ XXX
                            10d.
                            0-2-6
                        
                        
                            
                            
                            
                            0-7-6
                        
                    
                    
                        Wm. Wirt
                    
                